 

SISTRICT COURT
a DISTRICT WI
P\LEL

Harvey EB. Larson P-82258

Name and Prisonet/Booking Number

 

California Correctional Institution

Place of Confinement

C3-236, P.O. Box 1905

Mailing Address

Tehachapi, CA 93581
City, State, Zip Code

 

(Failure to notify the Court of your change of address may result in dismissal of this action.)

UNITED STATES DISTRICT COURT =~
_ EASTERN DISTRICT OF WISCONSIN.

 

 

 

 

 

 

 

)
Harvey Eugene Larson , )
(Full Name of Plaintiff) Plaintiff, )
v. ) CASE NO. 16-C-1 832
) (To be supplied by the Clerk)
(1) John Doe; Judge , )
(Full Name of Defendant) )
(2) John Doe, Prosecutor. , )
. ) CIVIL RIGHTS COMPLAINT
(3) John Doe, Public Defender » ) BY A PRISONER
)
(4) City and County of Kenosha, Wisconsin, §) [xl Original Complaint
Defendant(s). -) (First Amended Complaint
fx] Check if there are additional Defendants and attach page 1-A listing them. ) CI S econ d Am en d e d C 0 mpl aint

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
L_] 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

[_] Other:

 

2.  Institution/city where violation occurred: City of Kenosha, Wisconsin

Revised 3/15/2016 1

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 1of 20 Document 1

 
 

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant; Jane or John Doe . The first Defendant is employed as:
Judge at Kenosha County Courthouse
(Position and Title) (Institution)
2. Name of second Defendant: Jane or. John Doe . The second Defendant is employed as:
Prosecutor at Kenosha County Courthouse
(Position and Title) (institution)
3. Name of third Defendant: Jane or John Doe . The third Defendant is employed as:
Public Defender at Kenosha County Courthouse
(Position and Title) (Institution)
4. Name of fourth Defendant: City and County of Kenosha . The fourth Defendant is employed as:
Respondeat Superior at Kenosha=County Courthouse
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Yes LI No

2. If yes, how many lawsuits have you filed? _32_. Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: Attached pages Vv.

 

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

b. Second prior lawsuit:
1. Parties: V.

 

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

c. Third prior lawsuit:
1. Parties: Vv.

 

2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 2 of 20 Document 1

 

 
 

| {

Name of fifth Defendant: Jane.or Jonn Doe ..—=si—‘“‘(‘Ce se Fifth Defendant is emplovyedas: _

oo iw Warden oo... «= at, Waupan State Prison and medium security _
(Position and Title) facilities (Istitution)

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 3 of 20 Document 1

 
 

D. CAUSE OF ACTION

CLAIM I
1. State the constitutional or other federal civil right that was violated: 8th Amendment

 

 

2. Claim I. Identify the issue involved. Check only one. State additional issues in separate claims.
[_] Basic necessities [] Mail L] Access to the court L] Medical care
(J Disciplinary proceedings CL] Property L] Exercise of religion Retaliation
1 Excessive force by an officer _] Threat to safety LJ] Other: False Imprisonment =!

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

“Broke a window, released the clasp, entered the county building located in city of
Kenosha. Left the building. Police arrived. Walked back and gave the: lug wrench to the
police. Replied that plaintiff broke said window to get in county building. Pled guilty
sentenced 3 years for attempted 2nd degree burglary or larceny of a building see NCIC
Record #10. The court should of been more lenient in sentencing plaintiff because of
turning myself in,. ceturned old lug wrench-of minimal ‘value, slight damage to building
and pled guilty. 2nd dearee burglary is punishable by imprisonment in county jail not
exceeding 1 year or in the state prison. An attempt is punished by imprisonment _in state
prison for % the term of imprisonment prescribed upon a conviction of the offense attem-
pted. Half the term of a 3 year sentence is 1% vears with day for day work-time credits
(50%) reduction of 14 years is 8 months to serve and 2 years for a walkaway froma
restitution center in Pensacola, Florida see NCIC record #8. Sentence of 1 year in county
jail converted a supposed felony GI auto into a misdemeanor. Maximum 1. “year. ‘sernitence
for. a misdemeanor,’ eliminated any confinement in a restitution center. ‘Defendants Kenosha
County Court exceeded it's jurisdiction in sentencing and could not extradite. Defendant
Warden John Doe read court records that charge is only an attempt and 2nd degree burglary

NP
4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
Same as above.

 

 

5. Administrative Remedies:
a. Arethere any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Yes LI No
- b. Did you submit a request for administrative relief on Claim I? L] Yes No
c. Did you appeal your request for relief on Claim I to the highest level? L] Yes No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not. Not applicable

 

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 4 of 20 Document 1

 
 

 

From date 1-1-83 sentenced for attempted 2nd degree burglary until date 5-5-85
sentenced for theft of a Yamaha 750cc motorcycle is approximately 2% years see
NCIC Record #11. Reckalect remaining free from confinement 30-45 days: Dates on
NCIC Record..are moved closer together .to make sentence appear less than time had

‘actually served 4 years.

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 5 of 20 Document 1

 

 

 
 

CLAIM II
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
LI Basic necessities L] Mail LJ] Access to the court L] Medical care
L] Disciplinary proceedings (_] Property LJ] Exercise of religion | Retaliation
L] Excessive force by an officer [1 Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

 

 

institution? Ll Yes LINo
b. Did you submit a request for administrative relief on Claim II? Ll Yes LINo
c. Did you appeal your request for relief on Claim II to the highest level? Ll Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.
4,

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 6 of 20 Document 1

 
 

CLAIM Tit
1. State the constitutional or other federal civil right that was violated:

 

 

2. Claim III. Identify the issue involved. Check only one. State additional issues in separate claims.
[_] Basic necessities LJ] Mail LJ] Access to the court LJ Medical care
L] Disciplinary proceedings L] Property L] Exercise of religion LJ Retaliation
LJ Excessive force by an officer [1] Threat to safety L] Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim III. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal
authority or arguments.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).

 

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at your

institution? Ll Yes LJ No
b. Did you submit a request for administrative relief on Claim III? Ll Yes LI No
c. Did you appeal your request for relief on Claim III to the highest level? [] Yes LI] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.

5

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 7 of 20 Document 1

 
 

E. REQUEST FOR RELIEF

State the relief you are seeking:
5, mil Lion

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 10/25/18 Ziatieitt Le KaLratsn
DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 8 of 20 Document 1

 
 

“Roe

on D UB w

co

10
11
12

13}

14

 

 

Larson Ve Hinzhutt |

Eastern District, “CLYS- 04 2521-1KK- cae?
Dismissed without prejudice.

Access to law library.

December 15, 2004

Ausust 25, 2005°

Larson v. Schwarzenegger -

Eastern District, 2:04-CV-2738-EJG-OMK-P
Dismissed without prejudice.

Tobacco ban.

December 30, 2004

October 24, 2005

Larson v. Schwarzenegger

Eastern District, 2:05-CV-000/-GEB-PAN
Dismissed without prejudice.

Tobacco ban.

January 3, 2005

January 6, 2006

Larson v.

Eastern District, CIVS-05-0364-MCE-PAN
Dismissed

Tobacea cessation.

Case 2:18-cv-01832-WCG Filed 11/20/18

Larson v. Warden Castro

Eastern District, CIVS~01-488-DFL-JFM

Dismissed without prejudice
Canteen and packages

April 26, 2001

September 18, 2001

Page 9 of 20 Document 1

 
 

unt > ioe: i)

on

 

 

Larson v. Schwarzenegger
Eastern District, 2:06-CV-00940-GEB-GGH-PG
Dismissed without prejudice.

Tobacco ban.
January 9, 2007

Larson v. Warden Runnels

Faster District, 2:06-CV-1413-ALA
Dismissed without prejudice.
Tobacco ban.

June 26, 2006

January 24, 2008

Larson v. Warden Runnels

Eastern District, 2:06-CV-01794-GEB-DAD
Dismissed without prejudice.

Package theft 4th quarter 2006

August 14, 2006

Larson Vv. Warden Runnels

Fastern District, 2:06-CV-01985-LKK-KJM
Dismissed without prejudice.

Treason / Primary Case

September 9, 2006

October 31, 2007

Case 2:18-cv-01832-WCG Filed 11/20/18

 

Page 10 of 20 Document 1

 
Oo oN DO UT FF WwW NER

Mw MN NR NY NY NY NY NY NY BB BP BP BP BP BP BP BB BB
on A WU F&F BWNH BF SG GO weON A HD FF WN FP OO

 

 

Larson v. Warden Runnels
Eastern District, 2:06-CV-01094-FCD-KJM

Dismissed without prejudice.

jAccess to yard.

September 20, 2006-

Larson v. Waxden Runnels

Eastern District, 2:06-CV-02178-LKK-GGH
Dismissed without prejudice.

Transfer to Tllinois.

October 2, 2006

May 8, 2007

Larson v. McDonald

Eastern District, 2:07-CV-0512-FCD-GGH-PC
Dismissed without prejudice.

Package theft 4th quarter 2006

March 15, 2007

April 1, 2008

Larson v. M. Williams

Eastern District, 2:07-CV-00631~-MCE-GGH
Dismissed without. prejudice.

Access to law library.

April 2, 2007

February 7, 2009

Case 2:18-cv-01832-WCG Filed 11/20/18

Page 11 of 20 Document 1

 
wo won OD UY

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27

 

 

Larson v. Warden. Runnels .
Eastern District, 2:07-CV-00664-LKK-KJM
Dismissed without prejudice.

Transfer to CMC East-

April 6, 2007

December 28, 2007

Larson v. Warden Runnels

Eastern District, 2:07-CV-01041-GED-DAD
Dismissed without prejudice.

Church services.

June 4, 2007

September 7, 2007

Larson v. Counselor Patton

Fastern District, 2:07-CV-01043~-FCD-JEM
Dismissed without prejudice.

Work assignment.

June 4, 2007

October 12, 2007

Larson v. Warden Runnels, et al.
Eastern District, 2:07-CV-01955-LEW-GGH
Dismissed without prejudice.

Transfer from H.D.S.P. to C.G.1.

September 20, 2007

Case 2:18-cv-01832-WCG Filed 11/20/18

Page 12 of 20

Document 1

 
bo Ne F&F

i

Oo oOo NS DD WN

 

 

Larson v. Warden Runnels, et_al.

Eastern District, . 2:07-CV-00806-FCD=DAD
Dismissed without prejudice.

Recall of commitment.

October 30, 2007

December 20, 2007

Larson v. Warden Runnels, et al.
Eastern District, CIVS-08-0348-MCE-KJM
Dismissed without prejudice.

Tobacco cessation.

February 15, 2008

February 22, 2008

Larson v. M. Dangler, et al.

Eastern District, 2:08-CV-01083-LKK-JEM
Dismissed without prejudice.

Grievance process.

May 29, 2008

August 21, 2008

Larson v. Warden Gonzales —

Eastern District, 1:08-CV-00740-AWI-WMW-PCG
Dismissed without prejudice.

Access to yard C.C.I.

May 29, 2008 ©

October 15, 2008

Case 2:18-cv-01832-WCG Filed 11/20/18

Page 13 of 20

Document 1

 
 

18

19.

20

21

23

22.

|
|
j
i

‘|Lacson v- Warden Gonzales, et al.

Bastern District, 2:08—cv-—00938-FCD-JFM

SLOLSACb) ae.

‘May 2, 2008

May 29, 2008

 

|Larson v. Warden Gonzales, et al.

. Rastern Distrctiety: 2108—-cy-00960~JAM-KIM |

§1915A(o)

May 5, 2008

Mat 15, 2008

Larson v. Warden Gonzales, et al.

EBastern District, 1:08-cv—-00685-OWN-WMW
§19L5A(b)

Confined in Ad-Seg in violation of due process
May 15, 2008

Apti 17 ! 2009

Larson v. Warden Gonzales, et al.

Eastern District, 1:08-cv—00871-LJ0-WMW

 

24 Access to yard at C,C,I.

25

27

26

i
i
i

{
‘

28

|

l

iJune 24, 2008

August 13, 2009

|

 

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 14 of 20

Document 1

 
 

| Denying application to proceed IFP pursuant to 28 U.S.C. §1915(g).

i

i

Count 1: Complaint not filed before preliminary hearing. Count 2: Excessive sentence

» identical case People v. Simons, (Cal.App. 1 Dist. 1996) 50 Cal.Rptr-2d351 (alleged |

1 Larson v. Warden Gonzales, et al.
2 | Rastern District, 1:08-cv-00998-DILB
3 §1915a(b)
A Prison conditions 13 claims
5 ‘guly 14, 2008
6 “gune 8; 2009
8 Larson v. Warden Gonzales, et al.
9 Bastern District, 1:08-cv-00916-SMS-PC
10. §1915A(b) :
U1 Seminal fluid in food.
12, June 30, 2008
13. Joly 3, 2008
15 Larson v. Hanoian, iet ali
16 Southern District, 3:13-cy— .01654-GPC-NLS
wT
a
18
19 weapon screwdriver)
20 Dismissed without orejudice §1915(g)
21 |July 11, 2013
22 ockober 7; 2013
23
24. Larson ve Rhodes; et al.
25 | Bastern District, 1:09-cv-—00342-OWW-YNP SMS
27

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 15 of 20 Document 1

 

 

 
 

~ 26

|i

ie
i

}

|
1 :

i

2

3

ha

4
5

6
7)
|

8
|

2

1
10 |

11

12.

13)

}
i

14
15 |
16
17
18
19

20

21

22

23

24

25

27

28

id

jtruth range, request for second polygraph test denied.

‘May 22, 2017

 

“September 14, 2009

!
i é
i

Larson v. Brown; et al.

}

|Southern District, 3:16-cv-188-AJB-RBB
1
Priors that were more than 15 years old were: used in calculating sentence.
{

1) barred by 28 U.S.C. §1915(g): 2) Dismisses civil action sua sponte without

|
5
j

prejudice for failing to prepay the $400...
‘May 16, 2016

nay 20, 2016

“Larson v. Moore; et al.

“southern District, 17-cv-01635-BAS-JMA

6 years 6 months on parole for burglary because of parole violations for under the
“influence when reporting.

1) Barred by 28 U.S.C. §1915(g), 2) Dismissed without prejudice for failure to pay
the full statutory and administrative $400

“august dl, 2017

August 25, 2017

Larson.v. Barbara J. Wallace, et al.

Southern District, 3:17-cv-01]35~JAH-JLB

Inconclusive stipulated polygraph test, 1 point short and would score in 6 point

Dismissed without prejudice for failure toa pay the full statutory and administrative

($400 civil filing fee.

August 29, 2017

 

 

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 16 of 20 Document 1

 
 

LARSON »

 

‘Exhibits

 

 

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 17 of 20 Document 1

 

Facility

HARVEY it 4 _ 05/31/2000
SCE-195230 00 58
i
| | ; was
_l Date Agency Charge | Disposition
i Aid and Abek
(1 2-14-75 ? Kenosha, ~Armed-Rebbery -3 yrs Confinement,
WI PD ~226+ S reference pay prob
Unarmed Robbery 3. YW/l yr P SPE in
§943,,32(a); class Cc Cd.
felony
12 3-21-76 ? Jecksnville Prohibited poss Cvtd, $79.
Boh, FL PD Marij. , A
13 4-7-76 ? Lake Cty Resist Peace imprisonment—-BOC
IL so ' Officer, Blude 45 days. county jail
Waukegan, Il. PO .
‘4 4-B-77  ? Tustin PD HS 11364, Poss 5-20-77, 36 mos prob;
: Drug Para. $300 fn plus $75 or
iL 19 dys jl.
(5 10-6-77 ? Long Bch Warrant PC 459 10-28-77: Cvtd pc
Pp Burglary 459, 180-dya-—j15--168-
; | dys—susp~ confined.1lOimonths
- | ‘Camp Miraloma, Lancaster
16. 4-5-78 ? Long Bch PC 647(f), | M144160: 4-6-78 Cvtd
PC Drugs/Alcohol 12 mos prob, 3 dys
jl, $130 fn.
}
7 10-6-79 Unknown “ALG & Abet . LCvtd, 3 Y¥ (probation revoked)
Kenosha, Wi. Rebbery unarmed confinement.
! wobbery 2-13=81-paroled, ?
“8 12-18-81 7 Pensacola GT Auto ! 4-22-82 Cvtd GT Auto,
: FL $0 truck returned 365 dys cfnmnt,, 2 yrs .
undamaged prob $325 restit. 2 years
restitution ctr., walkaway
LQ -¢G—p4=n 82 Kenosha, Obstructing Cvtd both Cts,—5-259
: WI_pp_________4g99 argly fn, ¢40 costs or_25-
2.2.0.2 | dys —i]
Be Da a jae
‘10 1-14-83 ? Unknown Attempted aegly 3 yrs Cfnmnt/80 dys
Kenosha, Wie of. county garage’ . CJT. and 2 yrs for walkaway tg
, hug wrench. returned | = gentenced 5. yrs total ~
dl 5-5-85 °? Lake Cty Thet . " Sentenced ;
SA, IL Yamaha 750cc .: : 4 yes DOC
Waukegan, Il. .
12 8-26-89 ECPD PC 459 Brgly ECR 1658: 2-1-90 4
yrs St Prsn.
13 9-11-89 ECPD PC 459 Brgly ECR 1972: 2-2-90 4
yrs St Prsn.,
14 11-29-89 SDSO he 4532(b) | ECR 2016: 2~2-90
Escape W/O Férce 8 months St Prsn
Descanso Detention consec.

 
LARSON, HARVEY E 5

 

Obstruct/Resist
Executive |
Officer;

PC 417.8

i . Exhibit
-Fizearm/ Didn't resist arrest or use a firearm nor
Deadly Wpn W/ alleged screwdriver

| / Allegs.
|

05/31/2000

SCE~195230 001 oq

5] 5-29-93 ECPD PC 2800.2 | ECR 7618: 6-16-93 2
; Evade Peace yrs St Prsn.
: Off~icer CMC Bast "C" Quad

ie 7-1-94 casD Viol of To finish term.
| Cretns Parole
oa oe

inj 12-14-94 CASD Viol of To finish term.
Cretns Parole

wl = 5-4-95 CASD Viol of : To finish term.
Crcetns Parole
| |

is) 12-17-95 ECPD PC 148 (a) 1 C167334: 6-17-96 3
| Resisting/ | yrs S prob 19 dys jl;
Obstructing | 12-1-90 prob rvkd-
Peace officer rnstd; 2-2-99 prob
\ | rvkd rnstd; 6-2-99
prob rvkd rnstd
i trmntd.
i

201 11-4-98 ECPD PC 148 (a) (1)! C194725: 2-2-99 3 yrs
Resist./Obstruct S prob 30 dys jl;
| Public Officer, 6-2-99 Prob rvkd
| PC 647(4}) X/2,. rnstd trmntd.
| ’ Unlawful |
Lodging |

a, 1-21-99 ECPD PC 647(j) | C195470: 3-22-99 FTA
Illegal Lodgng arraignmnt; 4-6-99
i i WI.
|

mi 2-19-99 ECPD PC 69 SCE 195230:
i

INSTANT OFFENSE.

| omrzox AND PAROLE:

|
|
SOURCES OF INFORMATION for this section

WCIC RECORD, 4-18-2000; ILLINOIS STATE POLICE CRIMINAL HISTORY RECORD

INFORMATION CONTAINED IN THE DISTRICT ATTORNEY FILE; SAN DIEGO COUNTY
DISTRICT ATTORNEY RECORD.

I

The defendant was returned as Parole Violatior on several occasions.

Case 2:18-cv-01832-WCG Filed 11/20/18 Page 18 of 20 Document 1

 
 

 

u) BO

BS

10
il

12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Wis. stats. §943.32 defines robbery in the following mannor:
(L)Whoever, with intent to steal, takes property from the person or presence
of the ownec by either of the following means is guilty of e class C felony:
(a)By using force against the person of the owner with thereby to overcome
his power of resistance to the taking or carrying away of the
property; or
{2)By threatening immenent use of force against the person of the owner
or of another who is present with thereby te compel the owner to
acquience in the taking or carrying away of the property.
(2)Whoever violates Sub.(1) while armed with a dangerous weapon is guilty
of a class B felony.
NCIC Record amendments:
#l. Petitioner didn't rob anyone. Suspect 1 told petitioner to steal something to
drink when standing in front of the coolers and then walked over to the cashier,
directly across from where petitioner was standing. Petitioner walked down the
wall o£ coolers to the back of the store, didn't steal. nothing. Cuk up to the firs
isle twenty feet from cashier. Suspect 1 said give me the money. Cashier replied
why should I give you any money. Suspect 1 pointed at petitioner and said he's got
a gun. (Cashier and suspect 1 set petitioner up, it is plain by the remarks they
made.) Petitioner replied no I don't, took his hands out of his pockets, and told
the 3 suspects that petitioner is getting out of here and they better leave.
Petitioner and 2 suspects ran for the door. Suspect 1 did not leave with us. Car
would not start for 15 or 20 seconds. Suspect 1 got in the back seat. Arrested in
Gurnee, Illinois. Suspact 1 throwed the $35.00 out the window. Money was returned.

At police station the detective told petitioner that "I know you didn't have a gun."

Pled guilty on 2-14-75 to unarmed robbery, Wis- Stats. §943.32(a). Sentenced 3 yrs

a

confinement, S reference pay prob 3 YW/1 yr P SPE in CJ. Work release completed,
should of terminated probation. Left state. Probation was transfered to Long Beach,
California.-Forgot address on returned papers. Could not find the probation office.
(Got witnesses.) Called information and asked if they knew where the probation is
and people on the street. 4:00pm suspect broke an apartment window. Petitioner fled

Saying don't go in- Arrested, questioned and released. 2 weeks later rearrested and

 

 

1
Case 2:18-cv-01832-WCG Filed 11/20/18 Page 19 of 20 Document 1

 

 

 

 

 
10 |

11

12:

13

14

16

17

18

19

20

21

22

23

24

25

26

27

28

|County jail and transported back to Kenosha, Wisconsin. Probation revocated, sen-
itenced 3 years on 10-6-79 paroled 2-13-81. NCIC Record #7.
{#10. Petitioner broke into a county building and borrowed a lug wrench to remove a

|flat tire. When the police arrived petitioner walked back to the building, returned

l#11. Petitioner stold a Yamaha 750cc that cost the owner $450.00 after he would not

 

 

pled guilty to NCIC Record #5 showa burglary 459. Sentenced 1 year
county jail, not. 180 days jail or 168 days suspended. Wasn't contacted by probation
office. Didn't know that I was still on probation. Years had passed since arriving
in California in 1976. Employed as mechanic at. Dale Brown Suzuki, clean up man at
a Dodge Dealer in Long Beach and employed as mechanic at Boe's Yamaha in Oceanside.

Acrested in Oceanside on 7-__-79 for not reporting. Petitioner had not been notified

by letter from the probation deoartment. Waited extradition for 90 days in Orange

the lug wrench. Sentenced 5 years, not 3 years.

give petitioner the title for the 650cc. Triumph that petitioner had paid him for.

The 750cc Yamaha was returned to owner and the Triumph illegally.

 

#15. Petitioner was not sent to prison. Confined in CMC East State Mental Hospital C
quad. Sports Healthcare Clinic diagnosed petitioner suffering from organic brain !
defect second to methamphetamine abuse. Receiving SSI benifits assigned payee
1992-1996. Discontinued because of intravenious methamphetamine use shown by being
under the influence when reporting at El Cajon parole office.

#19. False charge. Petitioner was in prison on revocation for drug use.

#22. Petitioner did not commit the current offense and it is alleged that a small

screwdriver was exhibited to resist arrest, not a firearm as said in NCIC Report.

 

| 2
Case 2:18-cv-01832-WCG Filed 11/20/18 Page 20 of 20 Document 1

 

 
